DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of Claims 2-7,9-24 under 35 U.S.C. 103 as being obvious over Kellar et al.(WO 2017044473 ;03/16/2017) is withdrawn. Kellar et al. teach Paraffin sulfonate to be used in the inoculant. However, paraffin sulfonate is not wax. 
Claim Rejections - 35 USC § 112 - withdrawn
The rejection of Claims 2-7,9-24 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling is withdrawn.  The Specification does not have to demonstrate that when paraffin is present with the bacteria the survival time of the bacteria is enhanced in comparison of the bacteria without the presence of paraffin. 
Drawing Objection -withdrawn
The Drawings do not have to demonstrate that when paraffin is present with the bacteria the survival time of the bacteria is enhanced by days, months or years in comparison of the bacteria without the presence of paraffin.

Claim Rejections - 35 USC § 103 - modified
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3,5-7,14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng(Cn 104628485a; 05/20/2015). Meng teaches a fertilizer composition comprising microbial inoculum, fertilizer, stearic acid(dispersant), acrylic acid(dispersant) and paraffin(wax). Meng teaches drying the fertilizer composition to arrive at a microbial fertilizer. The drying step suggest powder/granule. See abstract, paragraphs 14-27 . Meng at paragraph 4 teaches the soil application of microbial fertilizer introduces nutrients to the soil.  The microbes used in the microbial fertilizer includes Trichoderma viride, saccharomyces and bacillus subtilis(paragraph 10). Meng at paragraph 4,28 teaches that the microbial fertilizer stimulates growth, reduces plant disease and improves plant’s quality Meng does not teach that his invention with the inclusion of paraffin wax would enhanced the viability period of the bacterial cells than a control composition lacking the paraffin wax. However, it naturally follows that viability of microbes would be enhanced since instant invention like Meng teach a similar combination, i.e., the combining of bacterial cells with paraffin wax. With respect to the amounts of paraffin wax and acrylic acid(dispersant), acrylic acid(dispersant) it would have been obvious to determine the optimum amounts of ingredients in  order to maximize the health benefit to the plants or crops. 

Claim 2,3,5-7,14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu(CN 103787758 05140/2014). 
Wu teaches a microbial organic compound fertilizer composition comprising EM microbial inoculum, fertilizer, humic acid(dispersant) and chlorinated paraffin(wax). Wu teaches drying the fertilizer composition to arrive at microbial fertilizer granules. See abstract, paragraphs 5,6,11 . Wu at abstract teaches the soil application of microbial fertilizer introduction to the soil improves plant growth.  
Wu does not teach that his invention with the inclusion of paraffin wax would enhanced the viability period of the bacterial cells than a control composition lacking the paraffin wax. However, it naturally follows that viability of microbes would be enhanced since instant invention like Wu teach a similar combination, i.e., the combining of bacterial cells with paraffin wax. With respect to the amounts of paraffin wax and humic acid(dispersant), it would have been obvious to determine the optimum amounts of ingredients in  order to maximize the health benefit to the plants or crops.

Allowable Subject Matter
Claim 12 is allowable. Claims 9-11,13,17-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Telephonic Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616